ACCEPTED
                                                                    06-17-00102-CV
                                                          SIXTH COURT OF APPEALS
                                                                TEXARKANA, TEXAS
                                                                  6/5/2018 11:37 AM
                                                                   DEBBIE AUTREY
                                                                             CLERK
          NO. 06-17-00102-CV


                                                   FILED IN
         In the Court of Appeals            6th COURT OF APPEALS
                 For the                      TEXARKANA, TEXAS
    Sixth Supreme Judicial District at      6/5/2018 11:37:21 AM
           Texarkana, Texas                     DEBBIE AUTREY
                                                    Clerk



       RrcnnnD H. Dnnw,        III
                Appellant

                     vs.

                 A.C.B.
                Appellee




       Appnr,Lnnts Bnrpr
   WRAY, Wrr,r,nrr   & Srorrnn, PLLC



                                                Jason M. Willett
                                        State Bar No. 00788669
                                     200 A. North Rogers Street
                                      Waxahachie, Texas 7 5 165
                                     Telephone: (972) 93 8- I 850
                                     Facsimile : (972) 937 -6844
                            Email   : jason@elliscountylaw.com

                                          Attorney for Appellee
                                                        A.C.B.


ORAL ARGUMENT NOT REQUESTED
                                   NO. 06- 17-00 t02-CV

 RICFIARD H. DREV/, III.                      $               IN TFIE SIXTH COURT OF
                                              $                              APPEALS
       Appellant,                             $
                                              $
 VS.                                          $
                                              $
 A.C.B.,                                      $
                                              $
       Appellee                               $                   TEXARKANA, TEXAS


                      IDENTITY OF PARTIES AND COUNSEL


         Appellee certifies that the following is a complete list of the parties, attorneys,

and any other person who has any interest in the outcome of this lawsuit.


 APPELLANT:                                       Richard H. Drew,   III
 APPELLANT'S ATTORNEY:                            Daniel L. Barnes
                                                  Attorney atLaw
                                                  306 Sixth Street
                                                  Waxahachie, Texas 75 165
                                                  Telephone: (8 17) 300-217 5
                                                  Facsimile : (97 2) 923 -9606
                                                  Email : danielbarneslaw@email.com

 APPELLEE:                                        A.C.B.

 APPELLEE'S ATTORNEY:                             Jason M. Willett
                                                  \Mray, Willett & Stoffer, PLLC
                                                  200 A. North Rogers Street
                                                  W'axahachie, Texas 75165
                                                  Telephone: (97 2) 93 8- 1 85 0
                                                  Facsimile : (972) 937 -6844
                                                  Email:   iason@,e lliscountvlaw.com


No. 06-17-00102-CV                                                              Pnce 2or23
AppgLLgB's Bnrp¡
                        TABLE OF CONTENTS


IDENTITY OF PARTIES...                                .2

TABLE OF CONTENTS                                      3


INDEX OF AUTHORITIES                                   4

STATEMENT OF THE CASE.....                       .......5

ISSUES PRESENTED                                       7

STATEMENT OF FACTS.                                     8


SUMMARY OF ARGUMENT                                ....10

ARGUMENT AND AUTHORITIES                             t2

PRAYER FOR RELIEF....                          .......21

CERTIFICATE OF COMPLIANCE                             22

CERTIFICATE OF SERVICE                                23




No. 06-17-00102-CV                          P¡.ce 3 op 23
AppplLee's BRIer
                          INDEX OF AUTHORITIES


Cases

Ater v. Ellis,
227 5.W.222 (Tex.Civ.App.-Amarillo 1921, writ dismissed w.oj.)                        15


DeLeon v. Hernandez,
814 S.W.2d 531 (Tex. App.-Houston [14th Dist.]          l99l)............     ........17

Fulmer v. Thompson,
573 S.W. 2d256 (Tex.Civ.App.-Tyler 1978, writ refused n.r.e.)                         t8

Operation Res cue-Nat' I v. P lanned   P arentho   od,
975 S.W.zd546,560 (Tex. 1998)                                                         I2

Priest v. Texqs Animal Health Commission,
780 S.W. 2d,874,875 (Tex. App.-Dallas 1989, no writ)                                  t2

Republic Underwriters Ins. Co. v. Mex-Tex, Inc.,
150 S.W.3 d 423,427 (Tex.2004)......                                             ..... 18

San Saba Energy, L.P. v. Crawford,
171 S.W.3 d323,337 (Tex. App.-Houston [14th Dist.] 2005, no pet.)......               l8

Sixth RMA Partners v. Sibley,
111 S.W. 3d 46,52 (Tex.2003)                                                          t7



Rules

TEX.R.APP. P. 38.1(h)                                                                 18




No. 06-17-00102-CV                                                           Pece 4op23
AppgLLep's BRle¡
                                 NO. 06-17-00102-CV

 RICHARD H. DREW, III.                     $          IN TIIE SIXTH COURT OF
                                           $                         APPEALS
      Appellant,                           $
                                           $
 VS                                        $
                                           $
 A.C.B.,                                   $
                                           $
      Appellee                             $              TEXARKANA, TEXAS


                                APPELLEE'S BRIEF


        Appellee, A.C.B., files her   Briet and will be hereinafter referred to as
"Appellee" or      "4.C.8."   Appellant is RICHARD H. DREW,      III, referred to as
"Appellant" or 'oRichard" in this brief.

                          STATEMENT OF THE CASE

        A.C.B. filed an Original Petition, Application for Injunctive Relief     and

Application for Ex Parte Restraining Order on October 19,2016 (CR, I, p. 1) That

same day the Court signed       a Temporary Restraining Order, which in     essence,

prohibited all contact or communication between the parties (CR, I, p.    20).   The

Order was personally served upon the Appellant (CR,       I, p. 30). A   Temporary

Injunction hearing was held on November 2,2016 (CR, I, p. 38). Appellant did not

appear at the hearing, and a Temporary Injunction was entered by the     Trial Court

which included notice of a final trial setting on JuIy 7, 2017 (CR, I, p. 39). The


No. 06-17-00102-CV                                                       Pece 5 o¡ 23
Appgll,Be's BRIS¡
Temporary Injunction was also personally served upon the Appellant (CR, I, p. 48)

A bench trial was held on JuIy 7,2017, on Plaintifls tort claim of civil assault and

request for permanent injunction against Defendanl Appellant (RR, I, p.          l).   The

Appellant appeared in person, pro se, but did not file an answer, motion or other

request for relief of any   kind. Both parties announced ready for trial. (RR, I, p.7)

No legal objections were lodged by Appellant during the trial to any testimony or

evidence. The Trial Court announced its judgment from the bench on the day of trial

on the record (RR, p.8a-86).       A Final Judgment    and Permanent Injunction was

signed and entered July 24,2017 (CR, I, p.      50). Post-trial, the Appellant   retained

counsel and a Motion forNew Trial was filed on July 25,2017, which was thereafter

denied (CR, I, p. 48). The Trial Court's Final Judgment and Permanent Injunction

continued the "no contact" terms of the prior order (with a modification to remove

A.C.B.'s father from the requirements of the Injunction) and awarded her monetary

relief of $10,000.00, for actual damages on her assault claim. Appellee urges this

Court to affirm the Trial Court's judgment.




No. 06-17-00102-CV                                                         Prcp 6op23
AppeLLse's Bnrs¡
                     ISSUES PRESENTED BY APPELLANT


ISSUE NO. 1:         The Order granting a perrnanent injunction should be vacated

                     since Plaintiff (A.C.B.) failed   to   establish that she was in

                     imminent danger from the Defendant (Appellant)



ISSUE NO.2:          The Order granting $10,000.00 in damages should be vacated

                     since no evidence at trial established or proved any damages. In

                     Plaintiffs Original Petition, Application for Injunctive Relief,

                     and Application for Ex Parte Temporary Restraining Order,

                     Clerk's Record, Vol. I, Pages 6-12, Plaintiff (A.C.B.) pled for

                     attorney's fees, however, no attorney's fees were proved atTrial.




No. 06-17-00102-CV                                                        Pece 7 op23
AppeLLgp's Bnler
                                STATEMENT OF FACTS

       A.C.B. resided in Hampton, Georgia (RR, I, p.        l2). She was eighteen years
old (RR,   I,p. I2).   She came to   Ellis County, Texas, on October 6,2016, to visit her

father (RR. I, p.   I2). Upon returning to her father's   residence in Midlothian, Texas,

she and her father discovered that her step-mother had committed suicide in the

home (RR,    I,p.13-14). Members of both families came to Midlothian over            the next

day or two (RR, I, p. 15). The Appellant is the biological son of the A.C.B.'s step-

mother, and lives in San Antonio, Texas.       Id. Hewas26   years old (RR, I, p. 16). On

the night of October 8, 2016, family members gather at A.C.B.'s father's residence

trying to process the recent events. 1d. A.C.B. and Appellant were talking on the

porch of the home (RR, I, p.         l9).   After everyone had gone to bed, they began

kissing-which       was not something they had ever done before.      Id. Itwas   an awkward

moment, and A.C.B. testified that they agreed to stop. Id.                At the time, the
Appellant's hands were on A.C.B.'s face. He then moved his hands down to her

neck, and the last thing she remembered was pressure on her neck (RR, I,                 p.20)

She awoke the next morning in her clothes, but without her bra and underwear.               Id

As she began to piece together what had transpired, she felt     as   though the parties had

sexual intercours e. Id.

       That morning, she spoke to the Appellant about what had transpired the night

before (RR, I, p.    2l).   She specifically asked the Appellant   if they   had sex, and he


No. 06-17-00102-CV                                                                Pace   I or 23
AppeLLpg's BRrpr
confirmed that they had.   Id. A.C.B.   knew that she had not consented to such activity.

rd.

       She also testified that, as a result of the sexual encounter with Appellant, she

suffered physical soreness in her groin and neck (RR, I, p.22), had dark symmetrical

bruises on her neck consistent with finger marks (RR,         I, p. 24), sought medical

treatment at Parkland Hospital where she underwent rape kit testing, sought follow-

up treatment with multiple doctors and gynecologists (RR, I, p.25), withdrew from

college, lost her job (RR, I, p. 27), started taking antidepressants, (RR, I, p. 28)

sought counselling (RR, I, p.27), moved into a gated community with her parents

(RR, I, p.28), and was unable to sleep or rest well (RR, I, p. 28).

       At trial, the Appellant generally affirmed    these facts as alleged in A.C.B.'s

Petition (RR, I, p. 51-55), but denied that the sexual encounter was nonconsensual

(RR, I, p. 55). Although criminal charges were filed by Appellee, she concurs that

no formal criminal charges had been made against Appellant by law enforcement at

the time of trial (RR, I, p. 57)




No. 06-17-00102-CV                                                           Pacs 9 op23
AppgLLes's Bnre¡
                          SUMMARY OF ARGUMENT

ISSUE NO.    1:      Both legally and factually sufficient evidence was presented at

trial to support the Trial Court's permanent injunction. A.C.B. established her

assault claim at trial against Appellant, and the imposition       of a "no contact"
injunction was warranted by the evidence and within the Court's discretion.

Appellant's complaint here is unclear. In parts of the Brief, he seems to suggest that

A.C.B. failed to establish a wrongful act and, as a direct result, thereby failed to

establish imminent harm. Alternatively, Appellant could also be arguing that A.C.B.

was required to show that there was an imminent threat of an assault between the

parties happening a second time in order to prevail on her request for a permanent

injunction going forward. It is just unclear. Moreover, the fact that formal criminal

proceedings against the Appellant had not been instituted as of the date of trial and

that he had not been formally charged with a crime does not create an automatic

basis for the Appellant to avoid injunctive relief or a civil damage claim.




ISSUE NO.    2:      While Appellee's Original Petition did seek exemplary damages

and referenced attorney's fees in the Prayer section of the Petition, A.C.B. also

alleged that she was seeking'omonetary   relief' for her "actual damages"   and "bodily

injuries" proximately caused by the Appellant's assaultive conduct, and further

alleged that she sought all "other and further relief to which Plaintiff may show


No. 06-17-00102-CV                                                       Pnce l0 or 23
AppnLLgp's BRtp¡
entitlement at law or in equity." (CR, I, p.   l-9). Ample evidence of both physical
and mental bodily injuries was presented at trial       to   support the Trial Court's

Judgment. The Trial Court did not impose a criminal fine upon the Appellant and

clearly stated so on the record.




      Finally, the Appellant's Brief is insufficient to provide fair notice to Appellee

and this Court regarding the precise Issues Presented on appeal




No. 06-17-00102-CV                                                        Pncs 11 o¡ 23
AppgLLgp's BRlep
                        ARGUMENT AND AUTHORITIES


ISSUE NO. 1 RESPONSE: The permanent injunction was properly granted

                                  and should not be vacated.

        In order to secure a peÍnanent injunction, A.C.B. was required to meet the

following elements: l) the existence of a wrongful act; 2)the existence of imminent

harm; 3) the existence of irreparable injury; and 4) the absence of an adequate

remedy at law. Priest v. Texas Animal Health Commission, TS0 S.W. 2d,874,875

(Tex.   App.-Dallas   1989, no writ).

        The grant or refusal of a permanent injunction is ordinarily within the trial

court's sound discretion and, on appeal, review of the trial court's action is limited

to the question of whether the action constituted a clear abuse of discretion. Id.;

Operotion Rescue-Nat'l v. Planned Parenthood,gTs S.W.zd546,560 (Tex. 1998).

A.      Appellee established the existence of a wrongful act.

        While Appellant states his first appellate issue relates to a lack of evidence

related to the "imminent harm" element, he seems to thereafter argue that A.C.B.

failed to establish a different elemsnf-6'¿ wrongful act."

        To the contrary, attrial, A.C.B. offered the following evidence to establish a

wrongful act: 1) after the shocking suicide of her step-mother, the family gathered

to process the situation and console one another (RR, I, p.   l6);   2) during the evening,

alcohol was consumed casually by both parties (RR, I, p. 17); 3) later in this

No. 06-17-00102-CV                                                            Pecp 12op23
AppeLLgg's Bzue¡
emotional evening, the parties began kissing (RR, I, p. 1Ð; Ð while kissing, A.C.B.

asked Appellant to stop (RR, I, p. 19); 5) after asking Appellant to stop, A.C.B. felt

pressure on her neck from Appellant's hands-which was the last thing she

remembered before being woke up the next day (RR, I, p. 19); 6) at the time of these

events, A.C.B. did not feel intoxicated, but did feel significantly disoriented (RR, I,

p. 19); 7) she awoke without her underwear on, and with pain in her groin and neck

(RR,   l,p.   19-20); 8) A.C.B. had no recollection of having sexual intercourse with

Appellant (RR, I,p. 19-20); 9) A.C.B. had symmetrical bruises on her neck the next

day (RR,   I,p.24);   10) Appellant admitted to having sexual intercourse with A.C.B.

(RR, l, p. 22, p. 55); and 11) A.C.B. did not consent to having sexual intercourse

with Appellant (RR. I, p.26). The Trial Court was the sole judge of the credibility

and demeanor of the witnesses before       it.   In part from this evidence,   as   well as all

the other evidence, the Trial Court determined that A.C.B. established and prevailed

on her assault   claim-a wrongful   act.

       On the issue of credibility, Appellant did not do himself any favors. He was

highly evasive about: 1) his prior diagnoses for mental illness (RR, I,p.45-46, 51);

2) his prior prescription medications for mental illness (RR, I, p. 47); 3) his current

prescription medications on the day of trial (RR, I, p. 47); and 4) whether he had

been diagnosed with any type of substance abuse problems (RR,                  I, p. 50-51)
Although he denied choking or causing her to pass out, Appellant admitted that he


No. 06-17-00102-CV                                                             Pnce 13 op 23
AppeLLee's Bruer
had the military skills and training to apply pressure to the neck of another person to

do so (RR, I, p. 56).

      Therefore, 1| Appellant's complaint      is that A.C.B. failed to establish     a


wrongful act, and that failure necessarily results in a lack of imminent harm, that

complaint fails for the reasons noted above.

      However, if that is not his complaint, Appellant then seems to assert that proof

of an imminent new assault would be required to satisfy the imminent harm prong

However, Appellee should not be required to establish that Appellant was an

imminent threat to assault her again in order to obtain a permanent injunction

keeping him away from her. A prior physical altercation (especially an assault of a

sexual nature) and the reasonable belief that the parties should be permanently

enjoined from future contact in order to reduce the likelihood of continuing assaults,

confrontations or anxiety of such things is a prudent use of the injunctive remedy,

and generally common sense. After establishing that      it   happened in the past, the

"imminent harm" here is the permanent anguish and anxiety of having on-going

contact or communication with a person who sexually assaulted you, and the

unspeakable horror of the prospect that it could happen again.

      Whether or not criminal charges were filed with law enforcement, whether a

law enforcement agency accepted those criminal charges, whether Appellant was

formerly charged or indicted, and whether Appellant was convicted of those charges


No. 06-17-00102-CV                                                        Pncp 14or23
AppeLLee's Bnlpr
are   all irrelevant   issues   to her claims of civil assault. Aterv. Ellis,227 5.W.222

(Tex.Civ.App.-Amarillo 1921, writ dismissed w.oj.) (a party may be liable for

damages even though he may, under the facts, be relieved from responsibility for

criminal assault).

        Accordingly, this Court should affirm the injunction.

ISSUE NO. 2 RESPONSE: The Trial Court's award of actual damages in

                                       the amount of          $10,000.00      to A.C.B.       was

                                       reasonable,     and supported by the law               and

                                       evidence.

        In addition to her actual damages, A.C.B. pled for exemplary damages                   and

attorney's fees in her petition, but requested neither at trial. Moreover, nothing in

the record or in the Court's Judgment suggests that the Trial Court awarded either.

Appellant's complaint is simply inaccurate. Those facts alone should resolve this

Issue. For ease of reference, the Court's ruling on the record is set forth as follows

               "In Cause Number 94755, Plaintíff versus Richard Homan Drew, III, the
        Defendant, trial courtfinds infavor of Plaintiff A.C.B. as against the Defendant Richard
        Homan Drew, III.

               Specifically, the trial courtfinds by a preponderance of the evidence presented here
        in court, along with any reasonable inferences drawn therefrom that the Plaintiff has
       proved her csse by a preponderance ofthe evidence, that is, the greater weight and degree
       of credible evidence, the so-called tipping of the scqles.

                Trial court further finds that she's met all the elements for demonstrating that on
        the date in question, Defendant Mr. Drew, knowingly or intentionally caused an assault
        against Plaintffi to-wit, a sexual assault, nonconsensual sex.




No. 06-17-00102-CV                                                                  Pnce 15 on 23
AppnLLgg's BRrep
                In terms of remedies, the trial court hereby makes all the necessqry predicate
        findings for q permqnent injunction, and, therefore, at this time, Richard Homan Drew, III,
        you are hereby permanently prohibited and enjoinedfrom        the   following conduct:

                Number l, contacting or communicating directly or indirectly with PlaintiffA.C.B.,
        by any method of communicqtion, including telephone, cellular telephone, email, text,
        letter or social media platform;

                   Number 2, comingwithin or beingwithin l000feet of her presence at any location,

               And Numbcr 3, you're further enjoined, prohibited from coming within or being
        present within l000feet of her residence, current residence being 5613 Cornelio Court,
        Midlothian, Texas.

               I want to be clear that there's no injunction in any way, shape orþrm with respect
        to Joseph Broolcshire and any prior Restraining Order or Injunction is hereby lifted with
        respect to.

              Mr. Drew, I understand that currently you are not represented in the probate and
       you are free to contact Mn Brookshire or Mr. Brookshire's attorney within the rules that
       are established by the Probate Court. So, no injunction infavor of Joseph Brookshire.

                In terms of monetary damages, there was very little testimony concerning damages.
        At the end of the day there's no amount of money that could compensate A.C.B. for the
        injury sustained, however, trial court deems that the pain, suffering, mental anguish, any
        other damages as testified to that an sward of 810,000 infavor of A.C.B. as against the
        Defendant Richard Drew, III would be substantiated and justiJìed and proved out also by
        a preponderonce ofthe evidence.


                   Though the testimony, the evidence in this case could demonstrate that the damages
        may be higher, they need to be limited within a reasonable amount as testified to, and
        although this is a civil matter and not a criminal matter,.for collateral purooses. I note that
        the moximum fine for ony felony is up to I 10,000.

               That is the judgment, ruling of the court. There are a number of other essential
       findings that may be included os part of this Judgment, so thís is for big picture ruling
       purposes only, and I certainly reserve the right to fill in any of the other necessary
       prerequisite information that would comprise a judgment under Texas law.

                 Mr. [tr/illett, you're the prevailing party. I would qsk thqt you submit a proposed
       judgment, including a Permanent Injunction in accordance with the trial court's overall
        ruling. " (emphasis added).

RR, [, p. 84-86.




No. 06-17-00102-CV                                                                      Pnce 16op23
AppgLlpn's BRIEF
       It is also clear from this Record that the Trial Court did not impose    a criminal

fine on the Appellant.

       As no findings of fact or conclusions of law were requested or entered, this

Court should imply all findings necessary to support the judgment     as   rendered. Sixth

RMA Partners v. Sibley, 111 S.W. 3d 46,52 (Tex. 2003).

       Ample evidence was presented at trial of the awful effects of this event on

A.C.B. As noted previously,       she suffered physical soreness in her groin and neck

(RR, I,p.22),had dark symmetrical bruises on her neck consistent with finger marks

(RR, l, p.24), sought medical treatment at Parkland Hospital where she underwent

rape kit testing, sought follow-up treatment with multiple doctors and gynecologists

(RR, I, p. 25), withdrew from college, lost her job (RR, I, p. 27), started taking

antidepressants, sought counselling, moved into a gated community with her parents

(RR, I,p.28), andwas unableto sleep orrestwell (RR,I,p.28).

      These are the actual damages one would expect in an assault.          It should also

be noted that the evidentiary bar for recovery of assault damages is even lower.

DeLeonv. Hernandez,814 S.W. 2d531 (Tex. App.-Houston [14th Dist.] 1991) (the

fact that Plaintiff failed to seek medical treatment or report the offense to police does

not defeat a cause of action for assault as a matter of law). Additionally, an appellate

court should not interfere with an assault finding where the evidence is sufficient to

support   a   judgment or verdict, even though there may be evidence to the contrary.


No. 06-17-00102-CV                                                           Pnce 17 op23
AppgLLge's Bzuep
Fulmer v. Thompson, 573 S.W. 2d 256 (Tex.Civ.App.-Tyler 1978, writ refused

n.r.e.). This Court should ovemrle Appellant's Issue No. 2.

ilI.        Appellantos   Brief-Lack of Specificity and Consistency
            An   appellant's   brief must contain a clear and concise argument for               the

contentions made, with appropriate citations to the record and caselaw TEX.R.APP.

P.   3 8.   1(h). Courts must interpret this requirement reasonably and liberally. Republic

Underwriters Ins. Co. v. Mex-Tex, Inc.,l50 S.W.3d 423,427 (Tex.2004). However,

parties asserting error on appeal must put forth some specific argument and analysis

showing that the record and the law supports their contentions.               ,See   TEX.R.APP. P.

38.1(h); San Saba Energt, L.P. v. Crawford, 171 S.\M.3d323,337 (Tex.                        App.-
Houston U4th Dist.l 2005, no pet.).

            While Appellee's comments herein ate in no way an attempt to                        cast

dispersions on the quality of the work in Appellant's              Briet it is just that-extremely

brief. The Argument section addressing both               issues is only fourteen (14) sentences

in total-four (4) of which just quote boiler plate law (Appellant's Brief, p. 7-8).

Moreover, the stated "Issues" are inconsistent and do not really track the actual

arguments. Issue No.           l,   as stated, focuses on a lack   of "imminent danger" (notably,

not "imminent harm" as cited) (Appellant's Brief, p. 5), but the Argument addresses

the "existence of a wrongful act" element.              It is difficult to discern, but Appellant

seems       to be actually arguing that A.C.B.'s failure to establish a 'owrongful act'

No. 06-17-00102-CV                                                                     Pnce 18 o¡ 23
AppgLLse's Bnrep
should result in a finding that there is also no "imminent danger" or 'oimminent

harm"-but it is unclear. Given this type of consistent confusion, it is very difficult

to respond in a detailed or meaningful way for this Court without more elaboration

from Appellant.

      On Issue No. 2, Appellant simply frames his complaint in the Table of

Contents as being that there was "no evidence"           of any "damages" at trial
(Appellant's Brief, p. 3). Then, in the Summary of Argument section of his Brief,

he flips the order of the two Issues Presented and specifically references a complaint

related to "exemplary damages" and "attorney's fees," but also suggests that the

Trial Court imposed a criminal fine by its award (Appellant's Brief, p. 6). Then, the

actual Argument only complains that the Trial Court improperly awarded
o'exemplary damages" in its
                            Judgment-which it did not do (Appellant's Brief, p. 7-

8). Which is it?

      Counsel for Appellee has serious and respectful concerns that he has not fully

responded to this Appeal. Those concerns are based on a lack         of guidance   and

general confusion as to the nature and details of Appellant's actual complaints. It is,

after all, Appellant's obligation to set forth a viable and coherent argument.

Appellant's Brief: 1) vascilates in description; 2) randomly conflates a variety of

issues; 3) is presented in one general argument without delineation between the two

Issues Presented; and 4) barely scratches the surface of the evidence and caselaw in


No. 06-17-00102-CV                                                        Pncp 19 o¡ 23
AppeLLee's BRtsp
only a handful of sentences. In summary, Appellee also seeks relief from this Court

via either affirmance of the Trial Court's decision or additional instructions to

Appellant to provide more adequate and specific briefing of his points of appeal,

such that Appellee can have the benefit of due process and adequate notice of the

Issues raised in her defense of the Trial Court's Judgment.




No. 06-17-00102-CV                                                    PecE 20 op 23
ApppLlne's Brupr
                            PRAYER FOR RELIEF

      Appellee prays that the underlying order of the Trial Court be affirmed in all

respects

      SIGNED AND DATED this the        4th day   of June 201 8



                                      Respectfully submitted,

                                      \ryRAY, WILLETT & STOFFER, PLLC


                                      By:     /s/ Jason M. Willett
                                            Jason M. Willett
                                            State Bar No. 00788669
                                            200 A North Rogers Street
                                            Waxahachie, Texas 75 165
                                            Telephone: (972) 938- I 850
                                            Facsimile: (972) 937-6844
                                            Email: iasonlÐelli scountvlaw.com

                                      ATTORNEYS FOR APPELLEE
                                      A.C.B.




No. 06-17-00102-CV                                                     Prce 2l or 23
ApppLLss's BRter
                       CERTIFICATE OF COMPLIANCE

       Pursuant to Texas Rule of Appellate Procedure 9.a(i)(3), I certifr that the total

number of words in the document, including all pages, does not exceed 3,985 words,

as computed by the undersigned's Microsoft Word 2010 software.




                                               /s/ Jason M. Willett




No. 06-17-00102-CV                                                         Pece 22or23
AppeI-Lnn's BRIer'
                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 4th day of June 2018, a copy   of

the foregoing was served on the following counsel for Richard H. Drew, III.




Via E-Filins: danielbarneslaw(ò,smail.com
Via Føcsimile : 97 2-92 3-9606
Mr. Daniel L. Bums
Attorney afLaw
306 Sixth Street
Waxahachie, Texas    7   5 165



                                              lsl Jason M. \Millett
                                            Jason M. Willett




No. 06-17-00102-CV                                                    Pncp 23   or23
AppeLLee's BzuEr'